J-S42001-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


 IN THE INTEREST OF: J.S., A MINOR        :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
 APPEAL OF: A.M., FATHER                  :
                                          :
                                          :
                                          :
                                          :
                                          :   No. 869 EDA 2020


               Appeal from the Order Entered March 11, 2020
            In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No(s): CP-51-DP-0000016-2020


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, P.J.:                    FILED NOVEMBER 06, 2020

      Appellant, A.M. (“Father”), files this appeal from the order entered

March 11, 2020, in the Philadelphia County Court of Common Pleas, that

adjudicated his child, J.S., born in February 2016 (“Child”), adjudicating Child

dependent; finding it in Child’s best interest and welfare to be removed from

the home, and that the Philadelphia Department of Human Services (“DHS”)

made reasonable efforts to prevent or eliminate the need for removal; and

ordering that legal custody transfer to DHS with Child’s placement to remain

in foster care. Child’s mother, S.S. (“Mother”), did not file a separate appeal
J-S42001-20


or participate in the instant appeal. After careful review, we affirm the trial

court’s order.

      Mother and Father’s family came to DHS’s attention in 2017 when DHS

filed dependency petitions for two of Mother’s children. See N.T., 3/11/20, at

11-13. More recently, DHS received a report on November 30, 2019 related

to substance abuse by Mother at the birth of her youngest child, who is not

the subject of this matter. See id. at 8-9, 20.    When DHS visited Mother’s

home in December 2019 to investigate the latest referral, Mother appeared to

be under the influence. See id. at 10-11. She indicated being prescribed

Xanax at thirteen years old but could not produce a current prescription. See

id. A safety plan was implemented due to other adults in the home, namely

a maternal cousin, and an urgent petition was filed on January 6, 2020. See

id. at 15.

      As a result of Mother’s whereabouts becoming unknown and the

maternal cousin reporting that she was unable to care for all of Mother’s

remaining four children under her care, including Child,1 DHS obtained an




1 Mother’s infant child was reunified with his father. See, 3/11/20, at 10.
Mother’s remaining four children, including Child, remained under her care
with the imposition of a safety plan. See id. at 15. While these three other
siblings were the subject of the dependency proceedings along with Child, they
are not the subject of the instant appeal.

                                     -2-
J-S42001-20


Order of Protective Custody (“OPC”) in January 2020. Child was temporarily

committed to DHS custody and placed in foster care. See N.T., 3/11/20, at

34-35, 40; see also N.T., 1/15/20, at 6-7; see also Order of Protective

Custody, 1/16/20. Pursuant to a shelter care hearing on January 17, 2020,

the court lifted the OPC and continued the temporary commitment to DHS.

See Recommendation for Shelter Care, 1/17/20.      The court acknowledged

that Mother was hospitalized.    See id.    Child’s father was reported as

unknown.   See id.    DHS filed an amended dependency petition later in

January. See Dependency Petition, 1/21/20.

      An adjudicatory hearing was scheduled for February 12, 2020 but

continued as Father appeared and was appointed counsel. See Continuance

Order, 2/12/20. The court took brief testimony from Community Umbrella

Agency (“CUA”) case manager Veronica Soto, Asociación Puertorriqueños en

Marcha (“APM”), as to placement and safety.     See N.T., 2/12/20, at 8-9.

Further, Father responded to a few questions from the court. See id. at 5-6,

12.

      The court then conducted an adjudicatory hearing on March 11, 2020.

Mother was present and represented by counsel. Father was not present but

was represented by counsel. Child was represented by a guardian ad litem


                                   -3-
J-S42001-20


who also served as legal counsel.2 DHS presented the testimony of DHS social

worker, Jerrod Yates; former CUA case manager, Tyesha Grasty; and current

CUA case manager, Veronica Soto. Additionally, Mother testified on her own

behalf.

      The court adjudicated Child dependent. See Order of Adjudication and

Disposition, 3/11/20, at 1. The court found that it was in Child’s best interest

and welfare to be removed from the home, and that DHS made reasonable

efforts to prevent or eliminate the need for removal. See id. at 1-2. The

court further ordered that legal custody transfer to DHS with Child’s placement

to remain in foster care. See id. at 2. Thereafter, on March 14, 2020, Father,

through appointed counsel, filed a motion for reconsideration. The trial court,

however, did not rule on this motion. Also on March 14, 2020, Father, through

appointed counsel, filed a timely notice of appeal, along with a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).




2On January 8, 2020, the Defender Association of Philadelphia Child Advocacy
Unit was appointed as counsel and guardian ad litem for Child. See Order
Appointing Counsel, 1/8/20. On February 28, 2020, subsequent to the
granting of a motion to withdraw, Ruth Brice, Esquire, was appointed as
counsel and guardian ad item for Child. See Order Appointing Counsel,
2/28/20. We observe that Attorney Brice is also referred to as a child
advocate. Attorney Brice did not submit a brief to this Court.

                                     -4-
J-S42001-20


      Father raises the following issues for our review:

      1. Whether the trial court erred as a matter of law or abused its
      discretion when it determined that the Philadelphia Department of
      Human Services made reasonable efforts to prevent or eliminate
      the need for removal of [Child] from his parents’ care[?]

      2. Whether the trial court erred as a matter of law or abused its
      discretion when it determined that [Child] is a dependent child[?]

      3. [Whether t]he trial court erred as a matter of law and abused
      its discretion when it entered a disposition that custody of [Child]
      be transferred to [DHS] [?]

Father’s brief at 3 (suggested answers omitted).

      Our standard of review for dependency cases is as follows:

      [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the
      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citations omitted). This Court

has highlighted the trial court’s direct observation of testimony as the reason

for the distinction between our review of factual findings and our review of

legal conclusions:

      In dependency proceedings our standard of review is broad. [In
      Re C.J.], 729 A.2d 89 (Pa.Super. 1999). Nevertheless, we will
      accept those factual findings of the trial court that are supported
      by the record because the trial judge is in the best position to
      observe the witnesses and evaluate their credibility. [Id.] We
      accord   great    weight     to   the   trial   judge’s   credibility
      determinations. [Id.] “Although bound by the facts, we are not
      bound by the trial court’s inferences, deductions, and conclusions
      therefrom; we must exercise our independent judgment in

                                      -5-
J-S42001-20


      reviewing the court's determination, as opposed to its findings of
      fact, and must order whatever right and justice dictate.” [Id.] at
      92.

In re S.J.-L., 828 A.2d 352, 355 (Pa. Super. 2003).

      We take Father’s issues on appeal out of order and address Father’s

second issue, his challenge to the adjudication of Child as dependent, first.

While recognizing that Mother lacked parental care and control, Father argues

that, not only did DHS fail to reach out to him, but that they further failed to

establish his lack of parental care and control or immediate availability. See

Father’s Brief at 29. Father suggests that he was ready, willing, and able to

care for Child and that the only concern raised by DHS was the use of space

heaters. See id. at 29, 31-32. Father asserts:

      DHS failed to meet the second prong of the test for dependency
      here, that proper parental control is not immediately available for
      the Child. In this case, DHS did not contact Father prior to taking
      custody of the Child. DHS testified that it also did not go out to
      evaluate [F]ather’s home. In fact, DHS was involved with the
      family for two years and had never reached out to Father. While
      the Child was born under conditions that would suggest that
      Mother was not immediately able to provide adequate parental
      care and control, no neglect, and certainly no abuse, was
      attributed to Father. At all times, Father has been ready, willing
      and able to care for the Child. The only issue that DHS testified
      to concerning Father was his use of space heaters.

Id. at 29. He continues:

      In this case, the trial court erred by not determining that parental
      care and control were immediately available for the Child in
      Father’s care. There was no testimony that Father was unable to
      provide for the Child. The only factor attributed to Father was the


                                     -6-
J-S42001-20


      use of space heaters. This does not amount to a lack of parental
      care and control, necessitating an adjudication that a child is
      dependent.     There was, therefore, no clear and convincing
      evidence that Father was not able to immediately provide care and
      control of the Child.

Id. at 31-32.

      We review a court order finding a child dependent by assessing whether

there is clear and convincing evidence of record capable of establishing the

child lacks appropriate parental care:

           [T]o adjudicate a child dependent, a trial court must
      determine, by clear and convincing evidence, that the child:

            is without proper parental care or control,
            subsistence, education as required by law, or other
            care or control necessary for his physical, mental, or
            emotional health, or morals. A determination that
            there is a lack of proper parental care or control may
            be based upon evidence of conduct by the parent,
            guardian or other custodian that places the health,
            safety or welfare of the child at risk.

      42 Pa.C.S.A. § 6302(1). “Clear and convincing” evidence has
      been defined as testimony that is “so clear, direct, weighty, and
      convincing as to enable the trier of facts to come to a clear
      conviction, without hesitancy, of the truth of the precise facts in
      issue.”

             In accordance with the overarching purpose of the Juvenile
      Act “[t]o preserve the unity of the family wherever possible,” see
      42 Pa.C.S.A. § 6301(b)(1), “a child will only be declared
      dependent when he is presently without proper parental care and
      when such care is not immediately available.” This Court has
      defined “proper parental care” as “that care which (1) is geared
      to the particularized needs of the child and (2) at a minimum, is
      likely to prevent serious injury to the child.”

In re A.B., 63 A.3d 345, 349 (Pa. Super. 2013) (case citations omitted).




                                     -7-
J-S42001-20


      Our Supreme Court has held “a child, whose non-custodial parent is

ready, willing and able to provide adequate care to the child, cannot be found

dependent[.]” In re M.L., 757 A.2d 849, 850-51 (Pa. 2000). The Court held

that non-custodial parents who can readily assume responsibility for the child

are to be given that opportunity:

      [I]t is the duty of the trial court to determine whether the non-
      custodial parent is capable and willing to render proper parental
      control prior to adjudicating a child dependent. If the court
      determines that the custodial parent is unable to provide proper
      parental care and control “at this moment” and that the non-
      custodial parent is “immediately available” to provide such care,
      the child is not dependent under the provisions of the Juvenile Act.
      Consequently, the court must grant custody of the allegedly
      dependent child to the non-custodial parent. Once custody is
      granted to the non-custodial parent, “the care, protection, and
      wholesome mental and physical development of the child” can
      occur in a family environment as the purpose of the Juvenile Act
      directs. 42 Pa.C.S.A. § 6301(b).

Id. at 851 (quoting In the Interest of Justin S., 543 A.2d 1192, 1200 (Pa.

Super. 1988)); see also In re S.J.-L., 828 A.2d 352, 355-56 (Pa. Super.

2003) (affirming order terminating dependency and placing child with father

without a hearing as the child was not dependent as father was “immediately

ready, willing, and able to provide parental care and control”).

      Father’s argument echoes the appellant’s argument in In the Interest

of B.B., 745 A.2d 620, 622 (Pa. Super. 1999). There, this Court addressed a

noncustodial father’s argument against dependency that the petitioning


                                     -8-
J-S42001-20


agency had failed to present evidence that he could not provide proper care

and control.   Important to this Court was the fact that the father was not

previously involved or present and, therefore, was not an appropriate parental

caregiver:

              To address this issue, we must keep in mind the particular
      facts of this case. This is not a case where the father is actively
      involved in his children’s lives, nor is it one where the father is
      uninvolved but has a physical presence. In fact, this case is not
      one where the father is a once-a-week, month, or year visitor.
      Father virtually is a stranger to these boys. Throughout the five
      years CYS has been providing services to Mother and the boys,
      there is no evidence that CYS even knew this man existed until
      after it filed the petitions for dependency. This trial court did not
      fail to consider evidence that Father could provide proper parental
      care to the children. Rather, it determined that the fact that he is
      completely unknown to the children prevents his designation as a
      proper parental caregiver to them. We cannot say this conclusion
      is erroneous.

           The trial court addressed the issue in its opinion, and we
      adopt its reasoning as our own.

                    In the case at bar, father has never had a
             relationship with the children, seeing them only once
             during their lives. Although he says he is willing to
             provide proper parental care ... he has not shown he
             is capable of doing so.      Rather, he decided to
             completely ignore his parental responsibilities
             altogether, whereas Mother attempted to care for the
             children but failed. We recognize it is the petitioner's
             burden to show by clear and convincing evidence
             father is incapable of providing proper parental care.
             We feel this has been demonstrated by father’s
             conscious decision not to parent these children.

                   Essentially, father is saying he is “a fit parent by
             default” in that his absence from the children's lives
             has prevented CYS[] from knowing anything about
             him, good or bad. As such, CYS[] was unable to

                                       -9-
J-S42001-20


            produce any evidence concerning father’s inability to
            provide proper parental care for the children because
            he has chosen to be a non-factor in the children’s lives
            and, thus, has had no contact with CYS[]. We feel
            father’s choosing to be a stranger to his children,
            taking no responsibility for their care and the fact his
            parental rights could possibly have been terminated
            demonstrate proper parental care is not immediately
            available from him.

                  Furthermore, this court could not in good
            conscience turn the children over to a strange man
            rather than a known foster family. Because of his
            absence from his children’s lives, we know nothing
            about his character, habits, reputation, morals or
            child-care abilities. All we know about him is he
            impregnated mother on two occasions and then
            decided not to be involved in the children’s lives.

            Contrary to Appellants’ position, then, this case does not
      involve a dearth of evidence to support a conclusion that Father
      could not provide proper parental care, there is sufficient evidence
      that he cannot do so. The trial court clearly acted properly in
      declaring the children dependent.

Id. (internal citations omitted) (emphasis in original).

      Similarly, in In re J.C., 603 A.2d 627, 628-29 (Pa.Super. 1992), we

rejected an argument requiring a petitioning agency to locate an absent, non-

custodial parent whose whereabouts were unknown:

            The Juvenile Act defines a dependent child as one who “is
      without proper parental care or control....” 42 Pa.C.S.A. § 6302.
      We have long held that the proper inquiry to decide whether a
      child lacks proper care and control encompasses two discrete
      questions: (1) Is the child at this moment without proper care and
      control?; (2) If so, is such care and control immediately
      available? (emphasis ours) Here, it is clear that “at this moment”
      the children, if the substance of the allegations are correct, are
      without proper care and control. Moreover, the non-custodial
      parent is not “immediately available.” Appellant would have us

                                     - 10 -
J-S42001-20


      totally undercut the immediacy implicit in the standard used to
      determine dependency by placing the onerous burden on the local
      CYS of attempting to locate an absent father. While it is true that
      the fundamental purpose of the Juvenile Act is to preserve family
      unity, the above standard reflects a concern that the child be
      taken out of an abusive environment with dispatch and placed in
      a more favorable one.

            We are especially reluctant to require a local CYS to
      investigate the whereabouts of an absent non-custodial parent
      where our legislature has not provided guidance. Judicial restraint
      demands that we not place on a local CYS a requirement that has
      no explicit or implicit statutory origin.      Investigating the
      whereabouts of an absent non-custodial parent can be time
      consuming and costly. This may be especially true because a local
      CYS may not have the expertise or trained personnel to track
      down an absent parent. We find the appellant’s first argument
      without merit.

Id. (internal citations omitted) (emphasis in original).

      Here, the trial court found that Child was currently without appropriate

parental care and no other family resource was immediately available:

            Based upon the credible, persuasive testimony presented by
      DHS, this [c]ourt found clear and convincing, competent evidence
      to support the allegations set forth in the Petition. The [t]rial
      [c]ourt found that, based on the evidence, this [c]hild was
      [d]ependent under section 6302 of the Juvenile Act, as without
      proper care or control, subsistence, education as required by law,
      or other care or control necessary for their physical, mental, or
      emotional health, or morals. This [c]ourt also found that, based
      upon these findings, it was in the best interest of this [c]hild to be
      removed from Mother’s care and not be placed with Father
      because he was not ready, willing and able to provide a suitable
      home for the Child.

            This [c]ourt found that DHS had shown by clear, direct,
      weighty and convincing evidence that the Child lacked proper
      parental care or control based on the evidence of Mother’s drug
      history and the fact that Mother left the Child and his siblings with
      the Maternal [Cousin]. Maternal [Cousin] then brought them to


                                     - 11 -
J-S42001-20


      DHS to be placed because she could no longer care for them. This
      [c]ourt found that DHS made reasonable efforts to place the
      siblings together, and that DHS was to engage and continue in
      family finding.

            This [c]ourt also found that Father was not ready, willing
      and able to care for the Child at this time based on his lack of
      appropriate housing. He lived in a home that did not have proper
      heating and was using portable electric heaters. Therefore, at this
      time it would not be in the Child’s best interest to be placed with
      Father.

Trial Court Opinion, 5/13/20, at 10-11.

      Upon review, we discern no abuse of discretion in the trial court’s

adjudication of Child as dependent. As such, we do not disturb it.

      Specifically, the evidence supports the court’s finding that Child was

without proper parental care and control.      Father concedes that Child lacked

parental care and control from Mother. He states that “DHS knew that Mother

had a substance abuse problem and that her housing situation was

untenable,” and that “Child was born under conditions that would suggest that

Mother was not immediately able to provide adequate parental care and

control.” Father’s brief at 17, 29.

      However, the record belies that Father was immediately available to

provide parental care and control. Critically, Father had no involvement with

Child prior to these proceedings.      See N.T., 3/11/20, at 46.      CUA case

manager, Veronica Soto, testified that the February hearing was only the


                                      - 12 -
J-S42001-20


second time Father saw Child.       See id. at 49. She only recommended

supervised visitation between Father and Child due to the lack of a relationship

between the two. See id. at 48.

      Moreover, despite indicating at the February 12, 2020 hearing that he

was in a position to care for Child, Father’s housing was inappropriate and he

failed to secure appropriate housing, see N.T., 3/11/20, at 37-38.         Soto

reported that Father utilized space heaters which are “prone to starting fires.”

Id. at 48. While Father indicated to her that would try to move in with a

relative, he was unable to do so. See id. at 37. In fact, she testified that

Father had conceded his home was not suitable for raising Child:

      A. In speaking with [Father], he informed me that his current
      home was not suitable due to not having proper heating. He was
      going to speak with an aunt to ask if he can move in so that he
      can have [Child] with him. However, he has not been successful.
      On our last communication in the beginning of the week he stated
      that he still has not been able to --
      ...

      Q. He’s not been able to -- he doesn’t have appropriate housing
      for [Child]?

      A. Right, he doesn’t have appropriate housing at this time.

Id. at 37-38.

      Notably, although Father appeared at the hearing on February 12, 2020,

he failed to appear at the adjudicatory hearing on March 11, 2020 to pursue

his alleged desire for involvement with Child or present any contrary testimony

                                     - 13 -
J-S42001-20


as to his ability to provide parental care and control. He does not provide any

explanation for his absence.

      Given Father’s previous lack of involvement related to Child and lack of

relationship with Child, the court was entitled to conclude he was not fit for

consideration as a proper caregiver. See B.B., 745 A.2d at 623. Further, the

evidence presented corroborated that Father lacked parental care and control

due to inappropriate housing. Father’s argument that DHS failed to present

evidence establishing his lack of care or control, fails.   See id.   Similarly,

Father’s argument that DHS was required to locate him, as an absent, non-

custodial parent, also fails. See J.C., 603 A.2d at 628-29. Hence, we discern

no abuse of discretion and Father’s challenge to the trial court’s adjudication

of Child as dependent lacks merit.

      Next, Father suggests that the trial court utilized the improper legal

standard and failed to provide analysis in finding that DHS had made

reasonable efforts to prevent Child’s placement in foster care. See Father’s

Brief at 16-19. Father again argues that DHS failed to locate and engage him.

See id. at 19, 21. He further maintains that DHS then failed to offer any

assistance as to the heating issues he was experiencing. See id. at 21. Father




                                     - 14 -
J-S42001-20


unironically highlights the length of the dependency proceedings to argue DHS

failed to make reasonable efforts to notify him of Child’s lack of parental care:

             The trial court erred here in determining that DHS made
      reasonable efforts to prevent or eliminate the need for the
      removal of the Child from his family. Prior to ordering that a child
      be removed from his home, the trial court was obligated to make
      a finding that DHS made reasonable efforts to prevent that
      placement. The trial court ruled that DHS did make reasonable
      efforts here to prevent [Child]’s placement in foster care.

             However, DHS was involved with this family for nearly the
      Child’s entire life, and had open dependency petitions for his
      siblings. Mother had serious substance abuse issues, and her
      housing situation with the children was unstable and unsuitable.
      Despite this, neither DHS nor its subcontractor CUA agency ever
      looked to involve Father in [Child]’s life, or consider him as a
      placement resource, prior to placing [Child] in foster care. This is
      not a reasonable performance of DHS’s social work
      responsibilities.

                                     ...

             This court should vacate the trial court’s finding that DHS
      made reasonable efforts for two separate and independent
      reasons. First, the trial court ignored the proper legal standard
      here. Second, under the facts of this case, where DHS was
      involved in the family’s life for two years, where DHS knew that
      Mother had a substance abuse problem and that her housing
      situation was untenable, and where for that two year period, DHS
      failed to ever engage Father, DHS cannot be said to have made
      reasonable efforts to prevent or eliminate the need for the
      placement of the Child in foster care.

                                     ...

             Analyzing this matter under the correct legal standard, this
      Court should hold that the [trial] court erred and abused its
      discretion in finding that DHS made reasonable efforts to prevent
      or eliminate the need for removal of [Child] from his family. DHS
      was involved with this family for two years. They knew that
      Mother’s living situation was precarious, and they knew she had a
      history of substance abuse. Even so, they never reached out to

                                     - 15 -
J-S42001-20


      or engaged Father. Also, once they did, after the Child was
      already removed from Mother, they based their determination
      that Father was an inappropriate resource, and thrust the Child
      into foster care, solely because he had space heaters.

                                     ...


            Here, the trial court erred in determining that DHS made
      reasonable efforts to prevent the removal of the Child. The trial
      court did not address the reasonable efforts requirement in its
      opinion in this case. It also did not provide any explanation for its
      reasonable efforts finding at the March 11, 2020 hearing. The trail
      [sic] court did not address Father’s Motion for Reconsideration
      regarding reasonable efforts.

            On the basis of the record developed below, it is clear that
      DHS failed to make any efforts to reach out to, or even find Father.
      DHS has been involved with the family for two years prior to the
      removal. DHS failed to inquire about Father’s heating bill, or if
      they could assist with it. If DHS felt that there were any other
      services that were needed to be provided for Father in order to
      prevent the Child’s removal, they did not testify to any, and at no
      time did they offer any. Therefore, it is clear that DHS did not
      meet the reasonable efforts requirement here.

Id. at 13, 17, 19, 21.

      Father further makes several public policy arguments in support of his

position that the trial court erred in finding that DHS used reasonable efforts

to prevent removal of Child.       See id. at 22-28.        Father argues that

benchmarking, fiscal responsibility, the purpose of the Juvenile Act, and harm

to Child, do not support a finding of reasonable efforts here.3 See id.




3 DHS argues that these public policy arguments are waived as they present
information outside of the certified record and as Father fails to cite to

                                     - 16 -
J-S42001-20


      In a related argument, Father contends that the evidence did not

support a finding that Child’s removal was clearly necessary. Father

emphasizes his belief that the only evidence of his unavailability was his use

of space heaters. See Father’s brief at 33. Moreover, Father suggests that

the court failed to consider options other than removal. See id. He states:

            Here, the trial court did not consider the appropriate legal
      standard before removing the Child from her [sic] parents’ care.
      The testimony did not establish that it was clearly necessary that
      the Child could not be reunified with his father. There were no
      issues concerning abuse or neglect with Father. The only issue
      was Father’s use of a space heater. There is no basis in the record,
      then, for the trial court to find any facts which supported the
      necessity of removal.

            Removal of the Child from their home his parents’ care was
      not the only option here, even if the trial court properly
      adjudicated him dependent. The trial court could have ordered a
      disposition that the Child remain with his father, under the
      supervision of the agency. The trial court, however, did not
      consider this alternate disposition. Because the clear necessity
      standard was not met here, this Court should reverse the trial
      court’s order that the Child be removed from his parents’ care.
Id.

      When the court found Child dependent, it had the power remove the

child from the home only if it made two explicit findings:

      (1) that continuation of the child in his home would be contrary to
      the welfare, safety or health of the child; and

      (2) whether reasonable efforts were made prior to the placement
      of the child to prevent or eliminate the need for removal of the


appropriate legal authority in his brief. See DHS’s brief at 20-22. Given our
findings as to the merits, we need not address these assertions.

                                     - 17 -
J-S42001-20


     child from his home, if the child has remained in his home pending
     such disposition;

42 Pa.C.S.A. § 6351.

     In addressing reasonable efforts to prevent removal, the trial court

stated:

            Father alleges the [c]ourt erred in transferring custody of
     the Child to DHS and that DHS made reasonable efforts to prevent
     or eliminate the need for removal of the Child from his home. This
     [c]ourt disagrees.

           Father, although he availed himself at the 2/12/2020
     hearing, and stated he was in a position to parent the Child, later
     [] informed Ms. Soto, the CUA worker, that he did not have
     heating and would try to move in with a relative so he could care
     for the Child. Father then reported to Ms. Soto that he was
     unsuccessful in obtaining housing.

          Father was properly served with a hearing notice on
     2/12/2020, and he was served and signed for service on
     3/10/2020 for the hearing on 3/11/2020, however, he failed to
     appear at the Adjudicatory Hearing.

           Father did not avail himself to this [c]ourt to testify
     regarding his housing situation at the Adjudicatory Hearing, nor
     did Father’s attorney inform this [c]ourt as to the reason Father
     was absent. Therefore, this [c]ourt found that Father was not
     ready, willing and able to care for the Child because of not having
     [appropriate] heating in his place of residence. This [c]ourt
     reasoned it would not be in the Child’s best interest to be placed
     with Father, and it was clear and necessary for the welfare of the
     Child, to be placed in a safe and appropriate setting.

Trial Court Opinion, 5/13/20, at 11-12.

     Here, Father’s claims as to reasonable efforts to prevent removal are

meritless as DHS was not required to locate and engage Father as an absent,



                                   - 18 -
J-S42001-20


uninvolved father.   See J.C., 603 A.2d at 628-29.       Moreover, the record

reveals that DHS did in fact make reasonable efforts to prevent Child’s removal

as they first left Child in Mother’s custody under the auspices of a safety plan

in December 2019.     See N.T., 3/11/20, at 15.      They only sought Child’s

removal once Mother’s whereabouts became unknown and her maternal

cousin came forward shortly thereafter indicating that she could not

appropriately care for the four children, including Child. See id. at 15-16, 22,

26, 34-35; see also N.T., 1/15/20, at 7.

      Father relies on Interest of K.C., 156 A.3d 1179 (Pa. Super. 2017),

where this Court found that the trial court was incorrectly focused on

reasonable efforts to finalize a placement for Child, as opposed to reasonable

efforts to prevent removal.   However, unlike the court in K.C., the trial court

here did not improperly “appl[y] the standard set forth under [42 Pa.C.S.A. §

6351(f)], related to permanency hearing.” Id. Rather, the court applied the

standard set forth under 42 Pa.C.S.A. § 6351(b). The court specifically found

that DHS “made [r]easonable [e]fforts to prevent or eliminate the need for

removal of this child from the home.” Order of Adjudication and Disposition,

3/11/20, at 2. Likewise, we observe that, although in a footnote, the court

explicitly cited to and set forth 42 Pa.C.S.A. § 6351(b), the applicable statute


                                     - 19 -
J-S42001-20


setting forth the standard as to reasonable efforts to prevent removal. See

Trial Court Opinion, 5/13/20 at 11.

      Further, for the same reasons as set forth above in support of the

determination finding Child dependent, the record likewise supports clear

necessity for removal. Given the lack of relationship between Father and Child

and the lack of parental care and control, the trial court was entitled to

conclude that removal of Child was “best suited to the protection and physical,

mental, and moral welfare of the child.” In re S.M., 614 A.2d 312, 314-15.

As determined by the court here, “it was clear and necessary for the welfare

of the Child[] to be placed in a safe and appropriate setting.”    Trial Court

Opinion, 5/13/20, at 12. There is ample record support for this conclusion.

Accordingly, we again discern no abuse of discretion.

      As a result, for the foregoing reasons, we affirm the trial court’s order

adjudicating Child dependent and ordering that legal custody transfer to DHS

with Child’s placement to remain in foster care.

      Order affirmed.




                                      - 20 -
J-S42001-20




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/6/20




                          - 21 -